DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as filed, are currently pending and have been considered below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element 64.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” has been used to designate both TEMP and X-CVR.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 52, 252, 54, 254, 57, 250, and 314.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Para. [0031] reads “supply equipment (EVSE) 38. The EVSE 38 may”, and should read “supply equipment (EVSE) 238. The EVSE 238 may”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 2014/0228168; hereinafter Kaufman) in view of Schwarz et al. (USP 8,937,452; already of record from submitted IDS, hereinafter Schwarz).
Regarding Claim 1:
Kaufman discloses a vehicle comprising: 
an engine (Kaufman, Para. [0024], Kaufman discloses an engine); 
a battery (Kaufman, Para. [0032], Fig. 1A, Kaufman discloses a battery); 
a step-ratio transmission (Kaufman, Para. [0027], Fig. 1A, Kaufman discloses a transmission); 
an electric machine configured to be selectively powered by the battery and to selectively charge the battery and coupled by a first clutch to the engine and coupled by a second clutch to the step-ratio transmission (Kaufman, Fig. 1A, Para. [0005], Kaufman discloses an electric motor, connected to the battery through a inverter/controller, and coupled to a first clutch to the engine, and a second clutch to the transmission); and 
a controller configured to, 
operate the engine to maintain a state of charge (SOC) of the battery above an associated SOC threshold during a current drive cycle (Kaufman, Para. [0070], Kaufman discloses maintaining desired target value of the SOC of the battery by the engine).
Kaufman does not explicitly disclose wherein the associated SOC threshold is adjusted based on a forecasted temperature being less than an associated temperature threshold for a future time period during which an engine start is expected.
Schwarz, in the same field of endeavor of hybrid and electric vehicles, discloses wherein the associated SOC threshold is adjusted based on a forecasted temperature being less than an associated temperature threshold for a future time period during which an engine start is expected (Schwarz, Column 6 – Line 48 thru Column 7 – Line 33, Schwarz discloses the desired SOC threshold is based on forecasted outside temperatures from a weather related service).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as disclosed by Kaufman to include a SOC Schwarz in order to ensure the SOC charge of the battery maintains a value to start the vehicle, (Schwarz, Column 2, Lines 40-57).
Regarding Claim 2:
The combination of Kaufman and Schwarz discloses the vehicle of claim 1.
Kaufman further discloses further comprising a human-machine interface (HMl) in communication with the controller and configured to prompt for input to select a cold weather mode wherein the SOC threshold is adjusted only when the cold weather mode is selected (Kaufman, Para. [0030-0031], [0041-0044], Fig. 2, Kaufman discloses a driver interface which provides vehicle information such as SOC, torque, fuel level, etc., and allows the driver to select different modes of the vehicle (i.e. auto, EV, hybrid, ICE).
While Kaufman does not explicitly disclose a specific cold weather mode, when combining Kaufman and Schwarz, it would be obvious to one skilled in the art to include a specific mode for cold weather because Schwarz discloses adjustment of the SOC threshold based on forecasted outside temperatures.
Regarding Claim 3:
The combination of Kaufman and Schwarz discloses the vehicle of claim 2.
Kaufman further discloses wherein the cold weather mode is automatically selected in response to the forecasted temperature being less than a second associated temperature threshold (Kaufman, Para. [0068-0069], Kaufman discloses the vehicle modes are transitioned (selected) to automatically based on the SOC charge of the battery).
While Kaufman does not explicitly disclose a specific cold weather mode, when combining Kaufman and Schwarz, it would be obvious to one skilled in the art to automatically choosing a cold 
Regarding Claim 4:
The combination of Kaufman and Schwarz discloses the vehicle of claim 3.
Kaufman further discloses wherein the controller is configured to automatically deselect the cold weather mode in response to the forecasted temperature being above the associated temperature threshold for a selected period of time (Kaufman, Para. [0068-0069], Kaufman discloses the vehicle modes are transitioned (deselected) to automatically based on the SOC charge of the battery).
While Kaufman does not explicitly disclose a specific cold weather mode, when combining Kaufman and Schwarz, it would be obvious to one skilled in the art to automatically choosing a cold weather mode when necessary because Schwarz discloses adjustment of the SOC threshold based on cold forecasted outside temperatures.
Regarding Claim 5:
The combination of Kaufman and Schwarz discloses the vehicle of claim 1.
Kaufman further discloses wherein the controller starts the engine by engaging the first clutch to couple the electric machine to the engine after the electric machine has reached a predetermined rotational speed (Kaufman, Para. [0112-0113], Fig. 6, Kaufman discloses the first clutch, coupled to the electric machine, is used to slip start the engine). 
Regarding Claim 6:
The combination of Kaufman and Schwarz discloses the vehicle of claim 1.
Kaufman further discloses wherein the battery comprises a high-voltage traction battery and wherein the vehicle does not include an engine starter motor configured to engage an engine flywheel (Kaufman, Para. [0051], [0088], [0113], Kaufman discloses the battery is a high-voltage battery for use in .
Regarding Claim 7:
The combination of Kaufman and Schwarz discloses the vehicle of claim 1.
Kaufman does not explicitly disclose wherein the controller is configured to receive the forecasted temperature wirelessly.
Schwarz, in the same field of endeavor of hybrid and electric vehicles, discloses wherein the controller is configured to receive the forecasted temperature wirelessly (Schwarz, Column 4, Lines 34-40, Schwarz discloses the environmental conditions (temperature forecasts) are wireless sent to the vehicle via a telematics device).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as disclosed by Kaufman to include receiving the forecasted temperature wirelessly as disclosed by Schwarz in order to ensure the SOC charge of the battery maintains a value to start the vehicle, (Schwarz, Column 2, Lines 40-57).
Regarding Claim 8:
The combination of Kaufman and Schwarz discloses the vehicle of claim 7.
Kaufman does not explicitly disclose further comprising a transceiver configured to receive the forecasted temperature and communicate the forecasted temperature to the controller.
Schwarz, in the same field of endeavor of hybrid and electric vehicles, discloses further comprising a transceiver configured to receive the forecasted temperature and communicate the forecasted temperature to the controller (Schwarz, Column 4, Lines 34-40, Schwarz discloses the environmental conditions (temperature forecasts) are wireless sent to the vehicle via a telematics device (i.e. transceiver)).  
Kaufman to include a transceiver to receive the forecasted temperature as disclosed by Schwarz in order to ensure the SOC charge of the battery maintains a value to start the vehicle, (Schwarz, Column 2, Lines 40-57).
Regarding Claim 10:
The combination of Kaufman and Schwarz discloses the vehicle of claim 1.
Kaufman further discloses wherein the vehicle comprises a plug-in hybrid electric vehicle (Kaufman, Para. [0024], Kaufman discloses a plug-in hybrid electric vehicle), wherein the battery comprises a high-voltage traction battery (Kaufman, Para. [0005], Kaufman discloses the vehicle uses a high voltage battery), and wherein the vehicle further comprises a charger configured to charge the battery from an external electrical grid (Kaufman, Para. [0032], Kaufman discloses the vehicle comprises a plug to charge the battery from an external source).  
Regarding Claim 11:
The combination of Kaufman and Schwarz discloses the vehicle of claim 1.
Kaufman does not explicitly disclose wherein the associated SOC threshold increases as the forecasted temperature decreases.
Schwarz, in the same field of endeavor of hybrid and electric vehicles, discloses wherein the associated SOC threshold increases as the forecasted temperature decreases (Schwarz, Column 7, Lines 7-33, Schwarz discloses as the temperature is lower, the desired SOC range must be increased).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as disclosed by Kaufman to include a SOC threshold which increases as the forecasted temperature decreases as disclosed by Schwarz in order to ensure the SOC charge of the battery maintains a value to start the vehicle, (Schwarz, Column 2, Lines 40-57).
Regarding Claim 12:
The combination of Kaufman and Schwarz discloses the vehicle of claim 1.
Kaufman does not explicitly disclose wherein the forecasted temperature is based on a location of the vehicle.
Schwarz, in the same field of endeavor of hybrid and electric vehicles, discloses wherein the forecasted temperature is based on a location of the vehicle (Schwarz, Column 6, Lines 59-62, Schwarz discloses GPS coordinates for the vehicle are determined to ensure a correct forecasted temperature).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as disclosed by Kaufman to include the forecasted temperature being based on a location of the vehicle as disclosed by Schwarz in order to ensure the SOC charge of the battery maintains a value to start the vehicle, (Schwarz, Column 2, Lines 40-57).
Regarding Claim 13:
Kaufman further discloses a vehicle comprising: 
an engine (Kaufman, Para. [0024], Kaufman discloses an engine); 
a battery (Kaufman, Para. [0032], Fig. 1A, Kaufman discloses a battery); 
an electric machine configured to propel the vehicle and selectively coupled to the engine to start the engine (Kaufman, Para. [0024], [0086], Kaufman discloses one or more electric motors to provide motive power (propel the vehicle), and start the engine): and 
a controller configured to, prompt for input to activate a mode…and operate the engine and electric machine to maintain a state of charge (SOC) of the battery above a first SOC threshold (Kaufman, Para. [0030-0031], [0041-0044], [0070], Fig. 2, Kaufman discloses a driver interface which provides vehicle information such as SOC, torque, fuel level, etc., and allows the drive to select different .
Schwarz, in the same field of endeavor of hybrid and electric vehicles, discloses in a response to an expected ambient temperature to be below a first temperature threshold for a time period during which a subsequent engine start is anticipated (Schwarz, Column 6 – Line 48 thru Column 7 – Line 33, Schwarz discloses the desired SOC threshold is based on forecasted outside temperatures).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as disclosed by Kaufman to include adjusting the SOC threshold based on the forecasted temperature as disclosed by Schwarz in order to ensure the SOC charge of the battery maintains a value to start the vehicle, (Schwarz, Column 2, Lines 40-57).
Regarding Claim 14:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 15:
The combination of Kaufman and Schwarz discloses the vehicle of claim 13.
Kaufman further discloses further comprising a step-ratio transmission, wherein the electric machine comprises a shaft coupled to the engine by a first clutch and to the step-ratio transmission by a second clutch (Kaufman, Fig. 1A, Para. [0005], Kaufman discloses an electric motor, connected to the battery through a inverter/controller, and coupled to a first clutch to the engine, and a second clutch to the transmission). 
Regarding Claim 16:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.

Regarding Claim 18:
The claim recites analogous limitations to claims 1 and 13 above, and is therefore rejected on the same premise.
Regarding Claim 19:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 20:
The claim recites analogous limitations to claim 3 and 14, and is therefore rejected on the same premise.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664